Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicants communication filed on 09/21/20. Claims 1-14 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: A semiconductor device, comprising:
a lead frame having a die pad;
a semiconductor chip having a front surface in which an integrated circuit is formed, and a back surface on which an interposing film is formed, a back surface of the interposing film that is die-bonded onto the die pad by  an adhesive layer; and
an encapsulating resin for encapsulating the lead frame, the adhesive layer, the interposing film, and the semiconductor chip,
wherein the interposing film has a first opening which forms a space between a part of the back surface of the semiconductor chip and the adhesive layer, as recited in claim 1. Claims 2-14 depend from claim 1 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Kim (US 20200020613 A1) discloses A semiconductor package comprising: a package substrate; a plurality of microbumps disposed on the package substrate; a flip chip stacked on the plurality of microbumps and electrically connected to the package substrate via the plurality of microbumps; an underfill film which surrounds the plurality of microbumps between the flip chip and the package substrate; an adhesive film on the flip chip; an interposer which is stacked on the adhesive film and includes an interposer substrate and a first terminal and a second terminal on an upper surface of the interposer substrate; a bonding wire which electrically connects the first terminal and the package substrate; and a mold layer which covers the interposer, the flip chip and the bonding wire, wherein the mold layer has a signal hole therein which leads to and is open at the second terminal, and at least one dummy hole therein spaced apart from the signal hole and situated over the upper surface of the interposer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813